     Case 2:04-cr-20150-JWL-JPO Document 128 Filed 09/07/21 Page 1 of 8




                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF KANSAS


UNITED STATES OF AMERICA,              )
                                       )
                      Plaintiff,       )
                                       )
      v.                               )               Case No. 04-20150-JWL
                                       )
LARRY RUCKER,                          )
                                       )
                      Defendant.       )
                                       )
_______________________________________)


                           MEMORANDUM AND ORDER

      This matter comes before the Court after remand on defendant’s motion for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A) (Doc. # 100). For the reasons

set forth below, the Court grants the motion, and defendant’s term of imprisonment is

hereby reduced to time served.



      I.     Background

      In 2005, a jury convicted defendant of two counts of robbery in violation of 18

U.S.C. § 1951, two counts of brandishing a firearm in violation of 18 U.S.C. § 924(c), and

one count of being a felon in possession of a firearm in violation of 18 U.S.C. § 922(g).

This Court sentenced defendant to concurrent terms of 125 months on the robbery and

felon-in-possession counts, and statutorily-mandated consecutive terms of 84 months and
      Case 2:04-cr-20150-JWL-JPO Document 128 Filed 09/07/21 Page 2 of 8




300 months on the Section 924(c) offenses, for a total of 509 months. Defendant’s present

projected release date is in July 2041.

       On June 23, 2020, defendant filed the instant motion through counsel. Defendant

cited two bases for relief: his medical condition, which gives him an elevated risk of harm

from the ongoing COVID-19 coronavirus pandemic; and the disparity between the 32 years

he received on the Section 924(c) counts and the 14 years he would receive on those counts

if sentenced today after changes to the law. By Memorandum and Order of July 30, 2020,

the Court denied the motion. See United States v. Rucker, 2020 WL 4365544 (D. Kan.

July 30, 2020) (Lungstrum, J.), vacated, 843 F. App’x 143 (10th Cir. 2021). The Court

held that the sentence disparity could not serve as the basis for relief under Section

3582(c)(1)(A). See id. at *2-4. The Court further held that immediate release was not

warranted based on defendant’s medical condition because defendant had not shown that

he would not present a danger to the safety of the community upon his release. See id. at

*2.

       On April 6, 2021, the Tenth Circuit granted the parties’ joint motion requesting that

this Court’s order be vacated and the case be remanded in light of the circuit’s decisions in

United States v. McGee, 992 F.3d 1035 (10th Cir. 2021), and United States v. Maumau,

993 F.3d 821 (10th Cir. 2021). See 843 F. App’x at 143. In McGee, the Tenth Circuit

ruled that although relief under Section 3582(c)(1)(A) could not be based solely on a

sentence disparity resulting from a change in sentencing law effected by the First Step Act

(in that case, a reduction in the mandatory minimum from life to 25 years), a district court

could consider and grant relief based on such a disparity in combination with other

                                             2
      Case 2:04-cr-20150-JWL-JPO Document 128 Filed 09/07/21 Page 3 of 8




circumstances particular to the defendant. See McGee, 992 F.3d at 1045-48. The court

rejected the argument that Congress had not made the sentencing change applicable to all

defendants retroactively, reasoning as follows: “[N]othing in § 401(c) or any other part of

the First Step Act indicates that Congress intended to prohibit district courts, on an

individualized, case-by-case basis, from granting sentence reductions under §

3582(c)(1)(A)(i) to some of those defendants.” See id. at 1047 (emphasis in original).1

Three days later, in Maumau, the Tenth Circuit effectively reaffirmed that holding by

affirming the district court’s grant of immediate release based in part on a sentence

disparity created by the First Step Act’s elimination of the stacking requirement for

violations of Section 924(c). See Maumau, 993 F.3d 821.

       Upon remand, this Court ordered additional briefing, and each party has submitted

two supplemental briefs. Defendant relies on his previous bases for relief, but he also cites

two new circumstances: (1) his medical condition has worsened, as he has now been

diagnosed with a serious cardiac condition called sick sinus syndrome, which gives him a

poor prognosis for future survival (47-69 percent five-year survival rate); and (2) he

cooperated with a federal investigation by meeting with officials from the Department of



       1
         In initially denying relief in this case, this Court noted that in another provision of
the First Step Act Congress did allow for the application of the Act’s sentencing changes
only to some defendants by allowing district courts in their discretion to resentence certain
defendants based on the changes; and it reasoned that because it did not expressly allow
the changes to be applied in any other circumstances, Congress did not intend that the
changes be otherwise applied retroactively. See Rucker, 2020 WL 4365544, at *3 (quoting
United States v. Jackson, 2020 WL 2812764, at *5 (D. Kan. May 29, 2020) (Lungstrum,
J.)). The Tenth Circuit did not address this reasoning in rejecting the non-retroactivity
argument in McGee. See McGee, 992 F.3d at 1045-48.
                                               3
      Case 2:04-cr-20150-JWL-JPO Document 128 Filed 09/07/21 Page 4 of 8




Justice and providing helpful information on three occasions. The Government continues

to oppose the motion.2



       II.    Analysis

       As a general matter, a federal court may not alter a term of imprisonment once

imposed, but Section 3582(c) provides one exception to that general rule of finality. See

McGee, 992 F.3d at 1041. That statute provides that a court, after consideration of the

applicable factors set forth in 18 U.S.C. § 3553(a), may reduce a term of imprisonment if

it finds that “extraordinary and compelling reasons warrant such a reduction.” See 18

U.S.C. § 3582(c)(1)(A)(i). The district court determines what constitutes “extraordinary

and compelling reasons.” See McGee, 992 F.3d at 1045.3 The moving defendant bears the


       2
         The Court previously ruled that defendant had satisfied the compassionate release
statute’s exhaustion requirement, including with respect to all of his medical conditions.
See Rucker, 2020 WL 4365544, at *1. In its supplemental briefing after remand, the
Government has not argued that defendant has failed to satisfy the exhaustion requirement
with respect to the new circumstances on which he relies, and thus it has waived any such
argument; accordingly, the Court will consider all of defendant’s proffered bases for relief.
See United States v. Watson, 851 F. App’x 136, 137 n.1 (10th Cir. 2021) (noting that the
Tenth Circuit, like other circuits, has treated this exhaustion requirement not as a
jurisdictional requirement but as a claim-processing rule that may be waived or forfeited).
Moreover, even if defendant’s cooperation could not be considered as an extraordinary and
compelling circumstance warranting a sentence reduction (because of a failure to exhaust),
the Court would nonetheless consider the cooperation in determining that the Section
3553(a) factors support relief based on defendant’s medical condition and the sentence
disparity.
       3
         Section 3582(c) also requires that the reduction be consistent with applicable
policy statements issued by the Sentencing Commission. See 18 U.S.C. § 3582(c)(1)(A)(i).
The Tenth Circuit has held, however, that U.S.S.G. § 1B1.13, the existing policy statement
promulgated by the Sentencing Commission concerning a sentence reduction for
Continued…
                                             4
      Case 2:04-cr-20150-JWL-JPO Document 128 Filed 09/07/21 Page 5 of 8




burden of establishing that such a “compassionate release” is warranted under the statute.

See Jackson, 2020 WL 2812764, at *2 (citing cases). A court exercises its discretion in

ruling on such a motion. See id. (citing cases).

       This Court has not granted relief under Section 3582 solely because of the COVID-

19 coronavirus pandemic, but rather it has required a defendant to show a particularized

increased risk of serious harm from the virus based on his or her medical conditions. See

United States v. Draper, 2021 WL 638022, at *2 (D. Kan. Feb. 18, 2021) (Lungstrum, J.)

(noting the defendant had not made such a particularized showing). Defendant is obese

and suffers from a serious cardiac condition, which factors the Centers for Disease Control

(CDC) has recognized do elevate the risk of serious harm from the virus. In light of that

fact, the Government has conceded that defendant “is deemed to have established an

extraordinary and compelling reason allowing for consideration of compassionate release

under Section 3582(c)(1)(A).” Thus, the Court considers whether a reduction is warranted

upon consideration of the Section 3553(a) factors and defendant’s particular

circumstances.

       The Court concludes in its discretion that relief is warranted here. As defendant

points out, not only does his medical condition increase his risk of serious harm from the




extraordinary and compelling reasons, applies by its terms only to motions filed by the
Bureau of Prisons, and thus does not apply in the case of a motion filed by a defendant.
See McGee, 992 F.3d at 1050. Accordingly, the Court has not considered Section 1B1.13
here in determining whether extraordinary and compelling reasons warrant a reduction of
defendant’s sentence.
                                             5
      Case 2:04-cr-20150-JWL-JPO Document 128 Filed 09/07/21 Page 6 of 8




ongoing pandemic, his condition is particularly severe, leaving him with the significant

likelihood that he will not survive more than a few years.

       In previously denying relief, the Court concluded that defendant had not shown that

he would not present a danger to the public upon release, particularly in light of the offense

conduct and his criminal history. Defendant’s new circumstances have changed that

calculus, however. His serious medical condition and attendant treatment make it less

likely that defendant would return to crime or violence if released now. In addition, as the

Government concedes, defendant’s recent cooperation with federal authorities on multiple

occasions – undertaken despite the lack of any promise from the Government of support

for a reduced sentence and despite the risk of harm to his reputation in prison among the

his fellow inmates – provides evidence of his rehabilitation.4 That evidence is consistent

with his sterling disciplinary record while in prison, which includes only a single non-

violent incident since 2010. Considering all of these circumstances, the Court is now

persuaded that defendant’s release would not present any inordinate danger to his

community.5

       The Government points to the number of years left on defendant’s sentence, but the

Court is satisfied that defendant has served a sufficient term of imprisonment under the



       4
         The fact that the Government did not feel compelled to initiate sentence reduction
proceedings under Fed. R. Crim. P. 35 is not dispositive; the Government has conceded
that defendant’s cooperation was helpful, and the Court will consider that evidence of his
rehabilitation along with defendant’s other particular circumstances.
       5
       In addition, the Court notes that the United States Probation Office has approved
defendant’s proposed release plan.
                                              6
     Case 2:04-cr-20150-JWL-JPO Document 128 Filed 09/07/21 Page 7 of 8




circumstances. By enacting the sentencing changes contained in the First Step Act,

Congress has indicated that an appropriate sentence in defendant’s case would be 14 years

for the Section 924(c) offenses, not 32 years, which would yield a total sentence of 293

months (instead of 509 months). If such a sentence had been imposed, defendant’s present

projected release date would be in August 2025, only four years from now. Defendant has

already served over 17 years for these crimes, and the Court concludes that if released now

defendant will have served an appropriate sentence in light of his serious medical

condition, which militates in favor of immediate release because of his elevated risk from

the coronavirus.

       As in Maumau, defendant’s unique circumstances, including the grossly

disproportionate sentence that he was given, warrant relief in the form of his immediate

release from prison. Accordingly, the Court grants defendant’s motion, and it reduces

defendant’s term of imprisonment to time served.6



       IT IS THEREFORE ORDERED BY THE COURT THAT defendant’s motion for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A) (Doc. # 100) is hereby

granted, and defendant’s term of imprisonment is hereby reduced to time served.


       IT IS SO ORDERED.


       Dated this 7th day of September, 2021, in Kansas City, Kansas.



       6
           The period and terms of defendant’s supervised release remain unchanged.
                                             7
Case 2:04-cr-20150-JWL-JPO Document 128 Filed 09/07/21 Page 8 of 8




                                    s/ John W. Lungstrum
                                    John W. Lungstrum
                                    United States District Judge




                                8
